

116 HR 7896 IH: Redeeming Effectiveness to Carbon Oxide Utilization Plus Sequestration Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7896IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Bergman (for himself and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the carbon capture credit to enhance the efficiency and effectiveness of the carbon oxide sequestration tax credit.1.Short titleThis Act may be cited as the Redeeming Effectiveness to Carbon Oxide Utilization Plus Sequestration Act of 2020 or RECOUPS Act of 2020.2.Enhanced efficiency election for carbon oxide sequestration credit(a)In generalSection 45Q(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (8)Efficiency election(A)In generalIn the case of any carbon capture equipment placed in service on or after the date of the enactment of the Bipartisan Budget Act of 2018, a taxpayer that claims a carbon oxide sequestration credit for any taxable year may elect to treat the credit as a payment in excess of the tax imposed, or the estimated tax payment required, by subtitle A to the extent such credit exceeds the tax liability of such taxpayer in such taxable year.(B)LimitationIf the taxpayer described in subparagraph (A) makes an election under this paragraph (in such time and manner as the Secretary may prescribe by regulations), the dollar amounts applicable under paragraph (3) or (4) of subsection (a) shall be 90 percent of the applicable dollar amount determined under paragraph (1) of subsection (b)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.